Exhibit 10.37



THIRD AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE
THIS THIRD AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (this "Amendment"),
dated effective as of this 10th day of December, 2014 (the "Effective Date"), is
made and entered into by and between AD WEST END, LLC, an Indiana limited
liability company (thc "Seller"), and AMERICAN REALTY CAPITAL IV, LLC, a
Delaware limited liability company ("Buyer").
RECITALS
A.Buyer and Seller entered into that certain Agreement for Purchase and Sale,
dated as of November 3, 2014, as amended by that certain First Amendment to
Agreement for Purchase and Sale, dated effective as of December 3, 2014, and
that certain Second Amendment to Agreement for Purchase and Sale, dated
effective as of December 5, 2014 (collectively, the "Agreement"), whereby Seller
agreed to sell, and Buyer agreed to purchase, certain real property and the
improvements thereon more commonly referred to as Shops at West End and located
in the City of St. Louis Park, County of Hennepin, State of Minnesota, as more
particularly described in the Agreement as the "Property".


B.Seller and Buyer now desire to amend the Agreement as more particularly set
forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals, which are hereby
incorporated into this Amendment, for the premises and mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Buyer and Seller
hereby agree as follows:
1.Except as otherwise defined herein, all capitalized terms used in this
Amendment shall have the meaning ascribed to them in the Agreement.


2.The Inspection Date shall be extended to 5:00 PM Eastern Time on December 16,
2014 solely as to (a) approval by Buyer in Buyer's sole discretion of that
certain lease with Latitude 360 Minneapolis, LLC, including without limitation,
the financial condition of the tenant, underwriting approval and negotiation of
an escrow agreement respecting post-closing matters, and (b) approval by Buyer
of any code violations and other matters identified in that certain letter from
the City of St. Louis Park to Seller dated November 6, 2014, that will not be
corrected by the Closing Date. Buyer hereby acknowledges and agrees that all
other due diligence matters and conditions to closing in Section 6 of the
Agreement that are to be satisfied or waived as of 5:00 pm on the Inspection
Date have been satisfied or waived as of December 5, 2014. Notwithstanding the
foregoing, the Closing Date shall occur no later than December 23, 2014.


3.Unless specifically modified by this Amendment, the Agreement remains
unchanged and in full force and effect.


4.    This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which when taken together shall
constitute one and the same document. PDF or other electronic signatures shall
be sufficient to bind the parties hereto.
[signatures begin on following page]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Effective Date.
SELLER:
AD WEST END LLC,
an Indiana limited liability company


By:    /s/ Jeff D. Behm                
Name:     Jeff D. Behm                
Title:    Vice President                
BUYER:
AMERICAN REALTY CAPITAL IV, LLC,
a Delaware limited liability company
By: AR Capital, LLC, a Delaware limited liability
company, its sole memberi 


By:    /s/ Jesse C. Galloway            
Name:     Jesse C. Galloway            
Title:    Authorized Signatory            




